DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 08/03/2022 has been received and fully considered.
3.	Claims 1-10 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Applicant submits that the claim, as amended, includes additional elements that are sufficient to amount to significantly more than the judicial exception. And “Applicant submits that the present invention is a multiple objective optimization route selection method based on a step ring grid network for a power transmission line, which utilizes GIS data information combined with multiple data, and adopts a multiple objective optimization algorithm to obtain an optimal selection method for routing the power transmission line. This is an improvement of the existing method. For examples, the present method avoids the use of an actual topographical map, eliminates the needs of physical site visits, and eliminates errors induced by incorrect or not up-to- date topographical map by building a virtual topographical map. (See para. 0003 and 0004 of the specification of the present invention). In other words, the claims as presented as a whole at least qualify as “integration of the judicial exception into a practical application”. The claims as presented are clearly an improvement to the present technical field. The power system can be optimized by using the method of the present invention. The present invention can optimize the location or network of power transmission lines from the power station to end users and optimize the power distribution for the end users. 9. The applicant believes that for all of the above reasons, the rejections of claims 1-10 should be withdrawn.”; the Examiner respectfully disagrees and asserts that the claims, as currently constructed, do not in any way integrate the recited abstract idea into a practical application, as asserted by the Applicant. and further do not in any way provide any improvement to a technological field, as asserted by the Applicant. In fact, there absolutely no way to improve the functionality of the general processor by performing the recited mathematical steps of the claims. Even assuming that the claim recites some sort of improvement, said improvement would only apply to Applicants’ method and not the computer in general, i.e. when other computer applications are executed they do not benefit from the same improvement that Applicants intended to have produced. The Examiner further notes that none of the addional element recited by the claims provide anything that goes beyond the judicial exception, contrary to Applicant’s assertions, and that the claims clearly do not provide any improvement whatsoever to the functioning of a computer and/or other technology or technical field, as asserted by the applicant. Therefore, the rejection has been maintained.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.1	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Step 2A- Prong One
The claim(s) recite(s): An improved optimization route selection method of a power system based on a step ring grid network for a power transmission line, comprising: 
(a): selecting relevant affecting factors to integrate with GIS (geographic information system) data, and constructing a characteristic factor indicator set”; (b): “dividing a semi-annular domain into multiple species according to regional characteristics, which comprises walk-able, pass-able, across-able, and infeasible characteristics, wherein the multiple species are constructed to form a regional characteristic set”; (c): “based on the characteristic factor indicator set and the regional characteristic set, classifying the semi-annular domains”; (d): “selecting a plurality of topological nodes as a starting point, an end point, a mid-point of residential community, or a must-passing point, then generating a virtual topology route network via the plurality topological nodes in order to construct a virtual topology map, wherein an actual route is planed based on the virtual topology map”; (e): classifying the plurality topological nodes and assigning a value for each topological node via distances between topological nodes in order to select an optimized topology overall route in the virtual topology map”;  (f): “constructing a regional step ring grid map between adjacent topological nodes in the optimized topology overall route, constructing a constructible tower domain as a semi-annular domain, dividing the semi-annular domain between adjacent topological nodes into a plurality of grids, and numbering the grids”; (g):collecting the GIS data… based on elevation factors then identifying the grids according to latitude and longitude, and height of constructible grids and the non-constructible grids, and configuring the constructible grids as pre-selected domains”; (h): “determining a complexity of each of the  constructible grids in the preselected domain based on Gini coefficient”; (i): “configuring a distance function of each of the constructible grids according to latitude and longitude properties, and a height of the constructible tower each the constructible grids”; (j): “constructing a cost objective function according to the step ring grid map”; (k): “constructing an angle cornering objective function based on an angle between two adjacent constructible towers”; and (l): “constructing a multiple objective optimization function based on the distance function, the cost objective function, and the angle cornering objective function, then selecting one of the constructive grids for an optimize route of the transmission line”, under the broadest reasonable interpretation, all of these steps could reasonably fall within a mathematical concept, as evidenced by the specification and the dependent claims below in which said optimization could be constructed. Therefore, the claims are directed to an abstract idea, by use of a generic computer component and thus are clearly directed to an abstract idea and not patent eligible, as constructed. 
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a computer”, “a power system and system parameters”, “using a direct linear algorithm” used to perform mathematical calculations, either alone or in combination, do not add anything more significantly to the judicial exception, but are merely intended use to apply the exception using a generic computer component previously known and does not add anything meaningful to the recited abstract and are not sufficient to amount to significantly more than the judicial exception, and thus are not patent eligible under 35 USC 101. 
Step 2B
The claim(s) does/do not include additional elements that are not sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application (Step 2A), the additional elements of “collecting the GIS data” which amount to data collection that are well-known in the industry, “screen the grids in the constructible domain as constructible grids based on elevation factors of the non-constructible domain as non-constructible grids” amount to post-solution activities previously known in the industries to perform the recited abstract that are well-know, routine and conventional activities (See MPEP 2106.05 (d)(ii)-(iv), and thus are not patent eligible under 35 USC 101, as constructed. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'.
5.2	Dependent claims 2-10 merely include limitations pertaining to further mathematical calculations, including ““wherein the step 2 further comprises a step of: dividing the annular domain into a walk-able domain, a pass-able domain, an across-able domain and an infeasible domain, and defining the regional characteristic set as D={d.sub.m, m=1, 2, . . . , M}, wherein d.sub.m refers to a regional indicator” (claim 2); “wherein the step 3 further comprises the steps of: step 3.1: representing the characteristic factor indicator set as F={f.sub.1, f.sub.2, . . . f.sub.i, . . . , f.sub.N.sub.i}, wherein i<N.sub.1, i.di-elect cons.Z, N.sub.1 represents number of characteristic factor indicators, f.sub.i represents a selected characteristic factor indicator, contrasting a construction characteristic set R.sub.1, R.sub.2, wherein R.sub.1, R.sub.2F, R.sub.1.andgate.R.sub.2=O, R.sub.1.orgate.R.sub.2=F, wherein R.sub.1 contains k number of sub-elements, and R.sub.2 contains q number of sub-elements, wherein k+q=N.sub.1, wherein R.sub.1={r.sub.i.sup.(1), i=1, 2, . . . , k} is an auxiliary decision set, to assign a value of cost estimation as r.sub.i.sup.(1).di-elect cons.(0,1), wherein R.sub.2={r.sub.j.sup.(2), j=1, 2, . . . , q} is a master decision set, wherein a value of decision making is r.sub.j.sup.(2).di-elect cons.{0,1}, wherein 0 refers to non-constructible value and 1 refers to constructible value; and to step 3.2: providing a common determination of the auxiliary decision set as R n = kr i ( 1 ) i = 1 k .times. r i 1 - S cale , ##EQU00023## wherein S.sub.cale represents an occupation ratio, wherein intersection operational determination for each master decision set is R.sub.l= r.sub.j.sup.(2), wherein R.sub.u and R.sub.l are logical operational results, wherein R=R.sub.u R.sub.l, wherein value 1 refers to the constructible value and value 0 refers to the non-constructible value.” (claim 3); “wherein the … further comprises a step of: classifying the topological nodes according to the classification algorithm to eliminate the infeasible domain, setting a vector weight of the topological node from the starting point to the end point as .omega..sub.T=(.omega..sub.1, .omega..sub.2, . . . , .omega..sub.n).sup.T, wherein n represents number of connections at each topological node, wherein according to the selection of the topological node in the virtual topology map, a topological node set from the starting point to the end point is represented as O.sub.T=(O.sub.1, O.sub.2, . . . , O.sub.n).sup.T, wherein the shortest route determined by a topological equation of L.sub.T=.omega..sub.T.sup.rO.sub.r is the optimized topology overall route.” (claim 4); “wherein the step 6 further comprises the steps of: step 6.1: setting one of the topological nodes as the origin of coordinate, wherein a transverse axis is formed by connecting two adjacent topological nodes as a positive direction, so as to form a Cartesian coordinate system; step 6.2: converting an overall topology map via coordinate-conversion to form a unified coordinate system for simplifying a computing calculation, wherein the constructible tower is configured to form only in I quadrant and II quadrant of the Cartesian coordinate system; step 6.3: determining a distance between the constructible towers based on engineering requirements and on site working conditions, l.di-elect cons.[m, n], wherein m represents the minimum distance between the constructible towers, and n represents the maximum distance of the constructible tower, wherein a coordinate of the tower is set as S.sub.j=(x.sub.o.sub.j, y.sub.o.sub.j), wherein S.sub.j represents the j th of the tower, S.sub.j represents a center to form two concentric circles with radius m and radius n respectively. S.sub.j+1 is selected to form the following equation: { m 2 .ltoreq. ( x O j + 1 - x O j ) 2 + ( y O j + 1 - y O j ) 2 .ltoreq. n 2 .theta. = arccos .times. S j .times. S j + 1 , O i .times. O i + 1 .theta. .di-elect cons. ( 0 , .pi. 2 ) ##EQU00024## wherein a region is formed as the semi-annular domain defined as semi-annular domain A.sub.rea.sup.j+1, S.sub.j+1.di-elect cons.A.sub.rea.sup.j+1; step 6.4: configuring a grid segmentation of the semi-annular domain, wherein each of the grids is formed in an approximate square shape, wherein after the grid segmentation, the semi-annular domain is constructed to form the map with the step ring grid network; and step 6.5: numbering the grids after the segmentation of the semi-annular domain to facilitate optimized calculation.” (claim 5); “wherein in the step 8, the Gini coefficient is expressed as: Gini .function. ( p ) = k = 1 K .times. p k .function. ( 1 - p k ) = 1 - k = 1 K .times. p k 2 ##EQU00025## Gini .function. ( A rea j + 1 , p ) = p 1 A rea j + 1 .times. Gini .function. ( p 1 ) + p 2 A rea j + 1 .times. Gini .function. ( p 2 ) ##EQU00025.2## wherein a probability p.sub.1(S.sub.0,S.sub.1) is set for the constructible tower within the semi-annular domain A.sub.rea.sup.j+1, wherein the constructible domain is set as S.sub.1 and the non-constructible domain is set as S.sub.0, wherein p.sub.k represents an occurrence probability of k th category, wherein a complexity of the particular constructible grid is determined based on the Gini coefficient” (claim 6), “wherein a grid parameter is configured for each grid, wherein the grid parameter comprises data of cost c.sub.in, longitude coordinate J.sub.inN.sub.i, latitude coordinate W.sub.inN.sub.i, and elevation coordinate H.sub.inN.sub.i, which are expressed as: D.sub.N.sub.in.sup.ata={c.sub.in, J.sub.inN.sub.i, W.sub.inN.sub.i, H.sub.inN.sub.i}, wherein n represents the i th grid number of the semi-annular domain, wherein the latitude and longitude coordinates of the grid points are N.sub.in=(J.sub.inN.sub.i, W.sub.inN.sub.i), wherein the latitude and longitude coordinates of the constructible tower S.sub.j is expressed as S.sub.j=(J.sub.jS.sub.j, W.sub.jS.sub.j), which is the distance of the wire between two constructible towers: l.sub.j=(R+H.sub.inN.sub.i+h) arccos(cos(W.sub.inN.sub.i) cos(W.sub.jS.sub.- j)cos(J.sub.inN.sub.i-J.sub.jS.sub.j)+sin(W.sub.jS.sub.j)sin(W.sub.inN.sub- .i)) wherein the assumption is that the Earth is a regular sphere, wherein the radius of Earth is determined by a distance between the sea level and the center of the Earth”, (claim 7); “in the step 10, wherein the cost objective function is expressed as: C = .mu. .times. i = 1 n .times. j = 0 m i .times. c l + l j + k = 1 N .times. [ c s .times. f k .function. ( F ) + u s .times. G k .function. ( F ) + .psi. k + .tau. k ] ##EQU00026## wherein C represents a total cost, c.sub.j represents cost of the wire per unit length, .mu. represents a power transmission coefficient, wherein a three-phase power transmission process or DC power transmission process adopts different numbers of conductive wires depending on the power transmission type, wherein the power transmission coefficient indicates various power transmissions, wherein n and N represent the number of virtual topology map classifications and the total number of tower respectively, wherein c s = j = 1 k .times. r i ( 1 ) ##EQU00027## represents a cost factor, f.sub.k(F) represents an estimated construction cost required based on the k th section of the site conditions, u.sub.s represents a transportation cost factor, G.sub.k(F) represents an estimated transportation cost, .PSI..sub.k represents a cost of tower based on the k th section of the site conditions, .tau..sub.k represents a labor cost based on the k th section of the site conditions, setting: when c.sub.in=c.sub.sf.sub.k(F)+u.sub.sG.sub.k(F)+.psi..sub.k+.tau..sub.k- , an attribute is assigned to the k th section of the constructible grid.” (claim 8); “in the step 11, wherein the starting point is set at one of the virtual topological nodes for the route planning as T={O.sub.i, i.gtoreq.1.orgate.i.di-elect cons.}, that is, the starting point refers as O.sub.i, and the end point refers as O.sub.N, wherein the point of the tower is set as S.sub.j, .phi.(S.sub.j) is set as the total deflection angle function of the route, the vector between the towers is set as =, wherein by solving the minimum value of a deflection angle, the function is expressed as: .phi. .function. ( S j ) = min .times. { min .times. { i = 1 n .times. j = 1 m i .times. arccos .times. .xi. j _ .xi. j + 1 _ .xi. j _ .times. .xi. j + 1 _ } - arccos .times. .xi. j _ O 1 .times. O N _ .xi. j _ .times. O 1 .times. O N _ } , ##EQU00028## wherein S.sub.j.di-elect cons.A.sub.rea.sup.j, by setting .beta. j = arccos .times. .xi. j _ .xi. j + 1 _ .xi. j _ .times. .xi. j + 1 _ , ##EQU00029## the deflection angle is formed by the adjacent semi-annular domain A.sub.rea.sup.j in the step ring grid network semi-annular domain A.sub.rea.sup.j+1 and the selected tower point S.sub.j, selected tower point S.sub.j+1, and selected tower point S.sub.j+2 in the semi-annular domain A.sub.rea.sup.j+2” (claim 9); “in the step 12, wherein the multiple objective optimization model is expressed as: min .times. .times. F .function. ( X ) = w 1 .times. C .function. ( S j ) + w 2 .times. i = 1 n .times. j = 0 m i .times. l f .function. ( S j ) + w 3 .times. .phi. .function. ( S j ) + .omega. 4 .times. i = 1 n .times. j = 0 m i .times. Gini .function. ( A rea j + 1 , p ) ##EQU00030## wherein the constructible domain is the semi-annular domain constructed by the stepped annular grid X={S.sub.j|S.sub.j.di-elect cons.A.sub.rea.sup.j+1, j=0, 1, 2, . . . , N}, wherein a solution for the optimization problem is to set as X=(S.sub.1, S.sub.2, . . . , S.sub.N).sup.T.” (claim 10) using one or more mathematical formulas and performing mathematical calculation and already addressed above and thus are not patent eligible for the same reasoning as claim 1 under 35 USC 101.
Allowable Subject Matter
6.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action.
Conclusion
7.	Claims 1-10 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        September 9, 2022